Per Curiam. Attorney Chris Flanagin was appointed on approximately September 12, 2002 to represent appellant, Gary Lee Dayberry, on his appeal. On September 16, 2002 Flannigan was hired as Jackson County Deputy Prosecutor, 3rd Judicial Circuit, presenting a conflict of interest in his representation of appellant. Due to his subsequent employment, Flanagin filed a motion with this court to be relieved as counsel, to substitute counsel and to stay the briefing schedule.  We grant appellant’s motion to be relieved as counsel. We appoint attorney James Píensley as substitute counsel in this matter and direct our clerk to remove Chris Flanagin’s name as attorney of record in this case. The new briefing schedule will be set by our clerk. Motions granted.